The judgment in this case must be reversed on the authority of Scatcherd Lumber Co. v. Rike, 113 Ala. 555, 21 So. 136, 59 Am. St. Rep. 147. That case was a bill in equity to declare and enforce a lien, under section 3054 of the Code of 1886 (now section 4790 of the Code of 1907), upon a steamboat, owned by nonresidents, plying the Tennessee, for labor and materials furnished for its necessary repair at Decatur, Ala.
After a full consideration of the statute in its relation to federal maritime laws and jurisdiction, it was held that it was a valid statute only if it were limited in its application to vessels built, repaired, or equipped in their home ports; and it was deliberately thus interpreted and construed. It has been twice readopted with that interpretation and construction thus impressed upon it, and its meaning in that regard is no longer a subject of judicial inquiry. Southern Ry. Co. v. Moore,128 Ala. 434, 450, 29 So. 659.
It is true that in the Rike Case the asserted lien was for labor and materials for repairs, while here it is for supplies and materials for original construction. But, so far as this phase of its application is concerned, the phraseology of the statute permits of no distinction between repairs or supplies and original construction.
The exigencies of the decision in the Rike Case demanded an interpretation of legislative intent with respect to the application of the entire statute, and the interpretation there announced is manifestly indivisible.
It would seem that a statute giving a lien for labor or materials for the original construction of maritime vessels in Alabama, though the owners resided elsewhere, would not conflict with federal laws or jurisdiction. Edwards v. Elliot, 88 U.S. (21 Wall.) 532, 22 L.Ed. 487; Baizley v. The Odorilla, 121 Pa. 231, 15 A. 521, 1 L.R.A. 505, and note; Scatcherd Lumber Co. v. Rike, 113 Ala. 555, 561, 21 So. 136, 59 Am. St. Rep. 147. But we cannot thus reconstruct our statute, which must be the work of the Legislature.
It is suggested for the appellee that a vessel in the building cannot be said to have acquired a home port, and hence cannot be amenable to any distinction based upon its situs, wherever its owner or builder may reside. But in the Rike Case it was held, in accordance with the general rule, that the "home port" is where the owners, or some part owner, has his home. In that sense, we see no reason why a vessel, as soon as it is cognizable as such, may not be said to be domesticated at the port where its owner lives, and to be at a foreign port when it goes elsewhere, whether completed or not.
It appears from the bill of complaint that Mobile was not the home port of this vessel, and that it was therefore not subject to the asserted lien. The demurrer should have been sustained, and a decree so ordering will be here rendered.
Reversed and rendered.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur. *Page 24